1

2

3                                 UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                   ***

6     EDWARD SLADE,                                       Case No. 3:19-cv-00641-MMD-CBC

7                                     Petitioner,                        ORDER
               v.
8
      ISIDRO BACA, et al.,
9
                                  Respondents.
10

11            Petitioner submitted a petition for a writ of habeas corpus. But he did not apply to

12   proceed in forma pauperis, nor did he pay the filing fee of five dollars ($5.00).

13            It is therefore ordered that Petitioner must file an application for leave to proceed in

14   forma pauperis, accompanied by a signed financial certificate and a statement of his

15   inmate account. The Clerk of Court is directed to send Petitioner a blank application form

16   for incarcerated litigants. In the alternative, Petitioner may make the necessary

17   arrangements to pay the filing fee of five dollars ($5.00), accompanied by a copy of this

18   order.

19            Petitioner will have 45 days from the date of entry of this order to comply. Failure

20   to comply will result in the dismissal of this action.

21            DATED THIS 22nd day of October 2019.

22

23
                                                    MIRANDA M. DU
24                                                  CHIEF UNITED STATES DISTRICT JUDGE

25

26

27
28
